SCHWARTZ, Senior Judge.
After the jury had concluded otherwise, the trial court granted a reserved motion for directed verdict in favor of the defendant Ethan’s Auto Express, Inc.,1 on the ground that, as a matter of law and notwithstanding that it was the record title holder, it was not the beneficial owner of the truck involved in the subject accident and thus was not liable for its negligent operation. We agree with the trial court.
The undisputed facts were that the co-defendant driver Abel Diaz, who worked for Ethan’s, bought the car for his individual use from Randall Auto Finance, Inc., paid the entire $4000 purchase price, and possessed, maintained and controlled the use of the vehicle himself. On the other hand, the owners of Ethan’s did not even or ever so much as see the truck, and agreed to take title in its name only as a tax-delaying2 convenience to Diaz. Under these circumstances, Ethan’s had no liability under the dangerous instrumentality doctrine. Wummer v. Lowary, 441 So.2d 1151 (Fla. 4th DCA 1983), review denied, 451 So.2d 849 (Fla.1984); Morgan v. Collier County Motors, Inc., 193 So.2d 35 (Fla. 2d DCA 1966); see Palm Beach Auto Brokers, Inc. v. DeCarlo, 620 So.2d 250 (Fla. 4th DCA 1993); Ferran Eng’g Group, Inc. v. Reid, 600 So.2d 1307 (Fla. 5th DCA 1992); Cooney v. Jacksonville Transp. Auth., 530 So.2d 421 (Fla. 1st DCA 1988); Cox Motor Co. v. Faber, 113 So.2d 771 (Fla. 1st DCA 1959).
Affirmed.

. We have long commended this practice as efficiently avoiding the necessity of a new trial regardless of the appellate result. See Leon v. Fox, 791 So.2d 1188 (Fla. 3d DCA 2001); Mabrey v. Carnival Cruise Lines, Inc., 438 So.2d 937 (Fla. 3d DCA 1983); Ditlow v. Kaplan, 181 So.2d 226 (Fla. 3d DCA 1965).


. Since both Ethan’s and Randall were dealers, the payment of the tax due the State on the sale of the truck could be delayed by thirty days from the date of the sale. See § 319.23(6)-(7)(a), Fla. Stat. (2006); Fla. Admin. Code R. 12A-1.007(l)(a), (8)(c). Diaz’s wife was expecting a child when the purchase actually took place and he needed financially to postpone the payment.